September 1, 1922. The opinion of the Court was delivered by
In order to understand the issues involved, it will be necessary to set out the pleadings in the report of the case.
The first question to be determined is whether there was error on the part of his Honor, the presiding Judge, in refusing the motion for an order of reference. All the issues were submitted to the jury, which rendered a verdict in favor of the plaintiff, against the defendant Noah Lewis alone, for the sum of $99.44, and the plaintiff appealed.
The following authorities show that there was error in refusing the order of reference: Rainwater v. Bank ofCheraw, 108 S.C. 206, 93 S.E., 770; Id., 114 S.C. 353,103 S.E., 587; Smith v. Union, etc., Ins. Co., 112 S.C. 356,99 S.E., 830; Parker v. Victoria Real Estate Co.,105 S.C. 375, 89 S.E., 1068.
Having reached this conclusion, the other questions become merely academic.
Reversed.
MR. JUSTICE FRASER, concurs.
MR. JUSTICE MARION, concurs in result.